Order unanimously reversed on the law without costs, motion granted in part and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: Supreme Court erred by modifying the terms of the parties’ stipulation, which was incorporated in but survived the judgment of divorce and remains unimpeached. Plaintiff sought to enforce the provisions of that stipulation and the court, without notice to and absent a request by either party, unilaterally modified several provisions of the stipulation. The order must be reversed and plaintiff’s motion granted to the extent of directing defendant to pay plaintiff forthwith the monies due to her from defendant’s profit sharing funds and from his pension plan pursuant to the terms of the parties’ stipulation. Plaintiff, however, is not entitled to a direction that defendant pay certain hospital bills because there is a factual dispute whether those bills are marital debts for which defendant is obligated pursuant to the parties’ stipulation. Therefore, a hearing must be *1033conducted to identify the parties’ marital debts that defendant is obligated to pay pursuant to the parties’ stipulation. (Appeal from Order of Supreme Court, Erie County, Whelan, J.— Equitable Distribution and Support.)